Citation Nr: 1141268	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-08 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Madonna Richardson


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served with the Indiana National Guard from August 1976 to April 1990.  He had active duty for training (ACDUTRA) from October 1976 to February 1977 and other unverified periods of ACDUTRA and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the above claims.

In May 2011, a hearing was held before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for bilateral hearing loss was denied by an unappealed July 1993 rating decision.  

2.  The evidence received since the July 1993 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss. 



CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying the Veteran's petition to reopen his claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  As evidence received since the July 1993 rating decision is new and material, the claim of entitlement to service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of entitlement to service connection for bilateral hearing loss and remands it for further development.  Thus, a discussion of VA's duties to notify and assist is not necessary.

The RO denied the Veteran's original claim for service connection in a rating decision issued in July 1993 for the reason that the evidence did not show that the Veteran's hearing loss was linked to any specific military incident or duties.  Specifically, the RO determined that the Veteran had a period of ACDUTRA from October 1976 to February 1977, but the evidence of record did not show hearing loss until September 1985.  As the Veteran did not appeal, the July 1993 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The Veteran filed a petition to reopen his claim for service connection for bilateral hearing loss in May 2006.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Evidence is material if it relates to an unestablished fact necessary to substantiate the claim, either by itself or considered in conjunction with previous evidence of record.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the most recent prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 116-17 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Evidence obtained since the July 1993 rating decision includes a private audiology report dated May 2011.  In this report, the audiologist asserts that the Veteran's hearing loss is "most likely caused by significant noise exposure while in military service."  This evidence is new as it has not previously been submitted.  It is also material as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim, namely the etiology of the Veteran's hearing loss.  As the additional evidence is both new and material, the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened. 




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from tinnitus and hearing loss due to noise exposure during training, particularly an artillery misfire that occurred early in 1985.  The relevant statute and regulation dictates that active military, naval, or air service for the purpose of granting compensation benefits includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  As the service records that might corroborate the Veteran's account of his periods of ACDUTRA and/or INACDUTRA are not present in the record, the Veteran's account, even if presumed credible, does not allow the Board to make a determination as to which type of service the Veteran had during which time periods.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (holding that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty for training).  Furthermore, efforts to obtain the records documented in the claims folder, such as the request submitted by the RO on April 23, 2007, are not sufficiently documented so as to allow the Board to determine that the additional records do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2).  Therefore, the RO/AMC should undertake further efforts to verify all dates and types of service (i.e., ACDUTRA or INACDUTRA) that the appellant performed in the Indiana National Guard.

Furthermore, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to assist requires VA to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that indicate that a current disorder may be associated with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation, or other association with military service.  Id. at 83. 

Therefore, on remand, the Veteran should be provided with a VA audiological examination.  The Veteran is competent to testify to his symptoms of tinnitus, Charles v. Principi, 16 Vet. App. 330, 374 (2002), and the Veteran's audiological treatment records establish the presence of hearing loss in accordance with 
38 C.F.R. § 3.385.  Additionally, the evidence establishes that the Veteran was exposed to noise from artillery fire during periods of ACDUTRA.  A Statement of Medical Examination and Duty Status dated in July 1979 shows that the Veteran was on ACDUTRA when he was treated for a cyst.  The Statement also shows that at this time the Veteran was assigned to the artillery and that his unit was conducting field exercises during this training.  Lastly, the May 2011 audiology treatment record submitted by the Veteran establishes that his hearing loss may be due to artillery fire in service, and, in February 1992, the Veteran was permanently disqualified for further military service due to excessive hearing loss.

However, the evidence of record does not allow the Board to make a decision on the Veteran's claim as there is no indication that the audiologist was able to review the Veteran's service treatment records, particularly the records appearing to show normal hearing as of June 1981 and hearing loss in accordance with 38 C.F.R. 
§ 3.385 as of September 1985.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-05 (2008).  Additionally, as noted, the record does not contain service records verifying a period of ACDUTRA from June 1981 to September 1985 such that the Veteran's reported onset of symptomatology in 1985 cannot substantiate a claim for service connection based on his credible testimony of continuity of symptomatology since that time.  Barr v. Nicholson, 21 Vet. App. 303, 207 (2007) (holding that continuity of symptomatology can only be established where a condition was "noted" during a period of qualifying service).  

As such, the lay and medical evidence of record does not constitute sufficient medical evidence that would allow VA to make a decision on the Veteran's claim for service connection for hearing loss or tinnitus such that he should be provided with a VA examination of his hearing loss and tinnitus before the Board can render a decision on his claims.  See 38 C.F.R. § 3.159(c)(4)(1); McLendon, 20 Vet. App. at 81.

Additionally, the RO/AMC should undertake reasonable efforts to obtain the Veteran's complete private audiological treatment records from the Department of Speech and Audiology at St. Vincent's Health.  See 38 C.F.R. § 3.159(c)(1).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for hearing loss or tinnitus, dated since March 2010.



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Indianapolis, Indiana, dated since March 2010.

2.  The RO/AMC should contact the Veteran and obtain the names, dates, addresses, and approximate dates of treatment for all private medical care providers that treated the Veteran for his audiological disorders.  Of particular interest are any private treatment records from the Department of Speech and Audiology at St. Vincent's Health.

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  All attempts to procure these records should be documented in the claims folder.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file. The Veteran and his representative are to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Contact the appropriate service department and/or record storage facility including, but not limited to, the Adjutant General's Office of the State of Indiana and the Veteran's former United States Army National Guard Unit, the headquarters and headquarters battery (HHB) 38th Infantry Division Artillery, with a request that they provide copies of any and all records in their possession which might provide clarification as to the Veteran's exact dates of service, to include periods of active duty, active duty for training, and inactive duty for training.  Periods of ACDUTRA and periods of INACDUTRA should be set forth and the report added to the claims folder.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

4.  Then, after all outstanding records have been associated with the claims file, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus is related to his active service or was incurred or aggravated during any period of ACDUTRA or INACDUTRA, to include noise exposure from artillery fire, particularly an artillery misfire that occurred in early 1985 if a qualifying period of service during that time period is verified.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


